DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 07/29/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2022.
Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  In line 2 of claim 2, the article “a” should be inserted before both instances of the phrase “modulus of elasticity”.  In line 2 of claim 2, the article “a” should be inserted before both instances of the term “density”.  In line 5 of claim 11, the article “a” should be inserted before the phrase “second fastening torque”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:  In line 8, the claim recites “the vehicle longitudinal direction”.  There insufficient antecedent basis for this limitation found within the claim.
Claim 1:  In line 9, the claim recites “at least one door panel member”.  This limitation renders the claim indefinite because it is unclear if the same “at least one door panel member” previously set for in the claim, or a new and different “at least one door panel member”.  This issue also exists in line 11 of claim 1.
Claim 1:  In line 13, the claim recites “the other end part of the front frame”.  There insufficient antecedent basis for this limitation found within the claim.
Claim 1:  In line 13, the claim recites “the other end part of the rear frame”.  There insufficient antecedent basis for this limitation found within the claim.
Claim 4:  In line 4, the claim recites “allowing an adhesive agent to be interposed”.  This limitation renders the claim indefinite because it is unclear how one would allow an adhesive agent to be interposed?  Does this phrase intended to set forth that the adhesive agent is applied between each of the one parts?
Claim 4:  In line 5, the claim recites “at least one door panel member”.  This limitation renders the claim indefinite because it is unclear if the same “at least one door panel member” previously set for in the claim, or a new and different “at least one door panel member”.
Claim 4:  In line 7, the claim recites “so as to allow the reinforcement member to be interposed between each of the end part…”.  This limitation renders the claim indefinite because it is unclear how one would allow reinforcement member to be interposed?  Does this phrase intended to set forth that the reinforcement member is positioned between each of the parts after the joining?
Claim 9:  In line 6, the claim recites “the vehicle vertical direction”.  There insufficient antecedent basis for this limitation found within the claim.
Allowable Subject Matter
If rewritten to correct the deficiencies identified above claims 1-11 would be allowed.
	US Patent No. 11,059,524 B2 (‘524) teaches that it is known in the art to attach door panels using long holes (S of Figure 10) which allow the door panels to expand and contract relative to each other when in the presence of a heat source (Col. 8, Lines 40-62; Col. 9, Lines 20-63; and the second embodiment as described beginning in Col. 11).
However ‘524 fails to disclose that the door panels are attached to the door sash wherein a front portion and rear portion of the door sash are attached to the door panel, this assembly is heated and then the front portion and rear portion of the door sash is joined.  This limitation found in claim 1, lines 7-14, in combination with the remainder of the claim distinguishes the claimed invention over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726